19-3062
     Lin v. Garland
                                                                             BIA
                                                                       Poczter, IJ
                                                                    A076 683 998
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of August, two thousand twenty-one.
 5
 6   PRESENT:
 7                    PIERRE N. LEVAL,
 8                    ROBERT D. SACK,
 9                    RAYMOND J. LOHIER, JR.,
10
11                 Circuit Judges.
12   _____________________________________
13
14   LUNG LIN, AKA RONG LIN,
15            Petitioner,
16
17                    v.                                  19-3062
18                                                        NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Jean Wang, Wang Law Office, PLLC,
25                                    Flushing, NY.
26
27   FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
28                                    General; Stephen J. Flynn ,
 1                               Assistant Director; Kathryn
 2                               McKinney, Attorney, Office of
 3                               Immigration Litigation, United
 4                               States Department of Justice,
 5                               Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is GRANTED.

10       Petitioner Lung Lin, a native and citizen of China, seeks

11   review of a September 16, 2019, decision of the BIA affirming

12   a September 28, 2018, decision of an Immigration Judge (“IJ”)

13   denying his motion to reopen.      In re Lung Lin a.k.a. Rong

14   Lin, No. A076 683 998 (B.I.A. Sept. 16, 2019), aff’g No. A076

15   683 998    (Immig. Ct. NY City Sept. 28, 2018).   We assume the

16   parties’ familiarity with the underlying facts and procedural

17   history.

18       We review the denial of a motion to reopen for abuse of

19   discretion.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-

20   69 (2d Cir. 2008).    Contrary to Lin’s assertion, the agency

21   did not ignore his argument for equitable tolling and sua

22   sponte reopening; it assumed arguendo that Lin’s motion was

23   timely and not number-barred and considered the merits.      The

24   agency may deny a motion to reopen if the movant fails to
                                 2
 1   establish his prima facie eligibility for the underlying

 2   relief sought.       See INS v. Abudu, 485 U.S. 94, 104 (1988).

 3         Lin   argued     that    he    established   his     prima   facie

 4   eligibility for cancellation of removal given the decision in

 5   Pereira v. Sessions, 138 S. Ct. 2105 (2018).             Under Pereira,

 6   Lin’s notice to appear (“NTA”), which did not contain a

 7   hearing date or time, was deficient and did not stop time for

 8   calculating the physical presence required for cancellation

 9   of removal.    The agency concluded that his defective NTA was

10   perfected when he received a hearing notice providing the

11   date and time of his hearing.            The Supreme Court has since

12   rejected the agency’s position, holding that an NTA that does

13   not contain a hearing date and time as required by Pereira is

14   not cured for purposes of the stop-time rule by a subsequent

15   hearing notice that provides the missing information.                   See

16   Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021).             Accordingly,

17   the   agency   erred    in    its   conclusion   that    Lin   failed    to

18   establish his prima facie eligibility for cancellation of

19   removal.

20         For the foregoing reasons, the petition for review is

21   GRANTED, the BIA’s decision is VACATED, and the case is


                                          3
1   REMANDED for further proceedings.   All pending motions and

2   applications are DENIED and stays VACATED.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe
5                              Clerk of Court




                                 4